EXECUTION COPY


EMPLOYMENT AGREEMENT    
This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of October 1, 2017 is made
by and between:
(1)
Greenlight Capital Re, Ltd. (the “Company”) and Greenlight Reinsurance, Ltd.
(the “Subsidiary”), (together with the Company, the “Employer”); and

(2)
Laura Accurso (the “Executive”).

(Each a “Party” and together the “Parties”).
WHEREAS,
(a)
The Subsidiary previously entered into an employment agreement with Executive
dated as of November 23, 2010 (the “Prior Agreement”), pursuant to which
Executive served as Counsel and Corporate Secretary; and

(b)
The Employer desires to continue to retain the services of the Executive as the
General Counsel (“GC”) of the Employer (the “Employment”); and

(c)
The Parties have agreed to enter into the Employment on the terms set out
herein.

IT IS HEREBY AGREED AS FOLLOWS:
1.
Employment.

1.1
The Employer hereby agrees to continue to employ the Executive as the GC, and
the Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth.

2.
Employment Period.

2.1
The period of employment of Executive by the Employer under this Agreement (the
“Employment Period”) shall commence on the date first written above (“Effective
Date”) and shall continue until terminated by either party in accordance with
Section 9 of this Agreement. Executive’s employment shall at all times be “at
will” and not for a definite duration, and nothing contained herein shall confer
upon Executive any contractual right to continued employment.

2.2
The Employment is conditional upon the Executive maintaining the right to live
and work in the Cayman Islands.









1

--------------------------------------------------------------------------------

EXECUTION COPY




3.
Position and Duties.

3.1
The Executive shall serve as GC and shall report directly to the Chief Executive
Officer of the Company (the “CEO”).

3.2
The Executive shall have those powers and duties ordinarily associated with the
position of GC and such other powers and duties as may reasonably be prescribed
by the CEO; provided that, such other powers and duties are consistent with
Executive’s position as GC and do not violate any applicable laws or
regulations.

3.3
The Executive shall perform her duties to the best of her abilities and shall
devote all of her working time, attention and energies to the performance of her
duties for the Employer. The Executive shall not accept any other post, role or
employment during the period of the Employment without having first obtained the
written consent of the Employer.

3.4
During the Employment Period, if requested by the Board of Directors of the
Company (the “Board”), Executive shall also serve as an officer and/or director
of other subsidiaries or affiliates of the Employer for no additional
compensation.

3.5
The Executive's normal hours of work shall be 8:30 am - 6:00 pm Monday-Friday,
with a one hour lunch break to be taken at a time consistent with the business
needs of the Employer.

3.6
The Executive's standard work week is 42.5 hours. As an employee of professional
and managerial level, the Executive will work such additional hours in excess of
her standard work week as are necessary to properly discharge her duties and
hereby waives any entitlement to overtime pay in respect of such additional
hours or for any hours worked on a public holiday.

4.
Place of Performance.

4.1
The Executive’s principal place of work shall be the Employer's premises in the
Cayman Islands.

4.2
The Executive may be required to travel and work overseas insofar as is
necessary to discharge her duties and meet the business needs of the Employer.
At all times the Executive shall conduct the business needs of the Employer in
such a manner as to ensure that neither Executive nor Employer is deemed to be
engaged in a trade or business within the United States of America.

5.
Compensation and Related Matters.

5.1
The Subsidiary shall pay the Executive a base salary of US $355,000 per annum
(the “Base Salary”), such salary to be paid monthly in arrears by direct deposit
to a bank account nominated by the Executive.

5.2
The Executive shall be paid the Base Salary gross and the Executive shall be
solely responsible for the payment of any national, state or federal taxes or
similar obligations to



2

--------------------------------------------------------------------------------

EXECUTION COPY




which she may be liable from time to time and the filing of any documents or
returns that may be required in connection therewith.
5.3
The CEO shall periodically review Executive’s Base Salary consistent with the
compensation practices and guidelines of the Subsidiary. If Executive’s Base
Salary is increased by the CEO, such increased Base Salary shall then constitute
the Base Salary for all purposes of this Agreement.

5.4
The Executive hereby consents to all deductions as may be permitted by law being
made by the Employer from the Base Salary.

5.5
During the Employment Period, the Subsidiary shall promptly reimburse Executive
for all reasonable out-of-pocket expenses properly incurred by Executive in the
ordinary course of the Employer’s business that are reported and evidenced to
the Subsidiary in accordance with its published expense reimbursement policies
and procedures.

5.6
In addition to Base Salary during the Employment, the Executive shall be
eligible to be considered for a discretionary annual bonus based on
pre-established individual and Company performance metrics established by the
Board (the “Bonus”). For the avoidance of doubt the payment of any bonus is
entirely within the discretion of the Board and the Executive shall not have any
entitlement to be paid any particular amount or anything at all in this regard.

5.7
The Executive shall be eligible to be considered for a discretionary Bonus with
a target of 50% of Base Salary (the “Target Bonus”). Any Bonus earned during a
calendar year shall be paid in accordance with the bonus payment provisions of
the Company’s applicable compensation plan (the “Compensation Plan”), as amended
from time to time, and shall be subject to such other terms and conditions as
are set forth therein.

5.8
In order to be eligible to receive a bonus, the Executive must be employed by
the Company and not serving out any period of notice (such as the notice period
given prior to termination) on the date that Bonus is to be awarded.

6.
Leave.

6.1
The Executive shall be entitled to 25 days paid vacation per calendar year, in
addition to Cayman Islands public holidays, which shall accrue pro rata during
the course of the year in accordance with the Employer’s published policies as
amended from time to time and shall be taken at a time mutually agreed with the
Employer. For the avoidance of doubt, unused leave may not be carried into
subsequent years without the express written consent in advance of the Employer.

6.2
The Executive shall be entitled to a maximum of ten days paid sick leave per
year, such leave to be taken only when sick or otherwise incapacitated from
work. The Employer shall in its discretion be entitled to request the production
of a doctor's note in support of any such absence.



3

--------------------------------------------------------------------------------

EXECUTION COPY




6.3
The Executive shall also be entitled to compassionate, adoption and such other
leave as may be prescribed by law.

7.
Benefits.

7.1
In accordance with the National Pensions Law, the Executive will be required to
participate in the pension plan nominated by the Employer. The Executive’s
participation will be in accordance with applicable law and Company policy as in
effect from time to time, including with respect to Employer contributions and
salary deductions.

7.2
The Employer shall enroll the Executive and her dependents in an approved
medical insurance plan in accordance with the Health Insurance Law (as amended)
and shall pay any premiums as mandated by law in respect thereof.

7.3
The Executive shall also be eligible to participate in any other employee
benefit plan as may be provided from time to time by the Employer.

8.
Long Term Incentive Plan.

8.1
The Executive shall be eligible to receive equity awards in accordance with the
Long-Term Incentive Plan (the “LTIP”) as set out in the Compensation Plan.

8.2
For the avoidance of doubt the grant of any LTIP award is entirely within the
discretion of the Board. Shares will vest on the third anniversary the date of
grant.

8.3
If the Employment is terminated by the Company Without Cause or by the Executive
For Good Reason, or upon death or Disability, LTIP awards are not cancelled and
shall remain subject to the vesting conditions.

8.4
On termination by the Company For Cause or by the Executive Without Good Reason,
the unvested LTIP awards shall be cancelled and all restricted Class A Shares
shall be immediately forfeited.

9.
Termination.

9.1
The Employment may be terminated under the following circumstances:

9.1.1
Death. The Employment hereunder shall terminate automatically upon the
Executive’s death;

9.1.2
Disability. If, as a result of Executive’s incapacity due to physical or mental
illness, the Executive shall have been substantially unable to perform her
duties hereunder for an entire period of at least 90 consecutive days or 180
non-consecutive days within any 365-day period (“Disability”), the Employer
shall have the right to terminate the Employment without further notice and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of the Agreement.



4

--------------------------------------------------------------------------------

EXECUTION COPY




9.1.3
Cause. The Employer shall have the right to terminate the Employment for Cause,
and such termination in and of itself shall not be, nor shall it be deemed to
be, a breach of the Agreement. For purposes of the Agreement, “Cause” shall
mean:

(a)
Misconduct on the part of the Executive so serious that the Employer cannot
reasonably be expected to take any action other than termination;

(b)
Further misconduct on the part of the Executive within twelve (12) months of the
issue of a formal written warning in respect of misconduct so serious that the
Employer cannot reasonably be expected to tolerate any repetition thereof;

(c)
A failure by the Executive to commence performance of her duties in a
satisfactory manner within one (1) month of the issue of a formal a written
warning in respect thereof.

9.1.4
Misconduct includes (but is not limited to):

(a)
Habitual drug or alcohol use which impairs the ability of Executive to perform
her duties hereunder (other than where such drug is prescribed be and
administered in accordance with the instructions of a qualified physician);

(b)
Commission of a criminal offence in the course of the Employment (other than a
minor traffic offence);

(c)
Wilful violation of the Restrictive Covenants set forth in Section 11 of the
Agreement;

(d)
Wilful failure or refusal to perform duties hereunder after a written demand for
performance is delivered to Executive by the Board that specifically identifies
the manner in which the Board believes that Executive has failed or refused to
perform her duties;

(e)
Breach of any material provision of the Agreement or any policies of the
Employer entities or any of their affiliates (collectively, the “Group”) related
to conduct which is not cured, if curable, within ten (10) days after written
notice thereof.

9.2
The Employer shall have the right to suspend the Executive with pay in order to
investigate any event which it reasonably believes may provide a basis to
terminate Executive’s employment for Cause during which period the Executive may
be excluded from the Employer's offices and/or business and such action shall
not give Executive Good Reason to terminate her employment.



5

--------------------------------------------------------------------------------

EXECUTION COPY




9.3
Good Reason. The Executive may terminate her employment with the Employer for
“Good Reason” within thirty (30) days after Executive has knowledge of the
occurrence, without Executive’s written consent, of any one of the events
defined below that has not been cured, if curable, within thirty (30) days after
written notice thereof has been given by the Executive to the Employer and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of the Agreement. “Good Reason” shall be limited to the following: (i)
any material and adverse change to Executive’s title or duties which is
inconsistent with her duties set forth herein, (ii) a reduction of Executive’s
Base Salary, or (iii) a failure by the Employer to comply with any other
material provisions of the Agreement.

9.4
Without Good Reason. The Executive shall have the right to terminate her
employment hereunder without Good Reason by providing the Employer with a Notice
of Termination at least ninety (90) days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of the Agreement.

9.5
Without Cause. The Employer shall have the right to terminate the Employment
without Cause at any time by providing Executive with a Notice of Termination at
least 90 days prior to such termination and such termination shall not in and of
itself be, nor shall it be deemed to be, a breach of the Agreement.

9.6
Having provided Notice of Termination in accordance with clause 9.5 above the
Employer may in its absolute discretion:

9.6.1
terminate the employment immediately upon payment to the Executive of all sums
that she would have received had she worked throughout the period of notice; or

9.6.2
place the Executive on “garden leave” for some or all of the period of notice
whereby she will not be required to attend at the Employer’s premises or render
any services unless expressly required to do so.

10.
Compensation Upon Termination.

10.1
In the event the Executive’s employment is terminated other than due to the
Executive’s death, the Subsidiary shall provide the Executive with the payments
set forth below and shall not be required to provide any other payments or
benefits to Executive upon such termination.

10.2
The Executive acknowledges and agrees that the payments set forth in this
Section 10 constitute liquidated damages for termination of her employment and
that prior to receiving any such payments under this Section 10, other than the
Accrued Obligations (as defined below), and as a material condition thereof,
Executive shall, if requested by the Employer, sign and agree to be bound by a
general release of claims (a “Release”) against the Employer and its affiliates
related to the Employment and its termination with the Employer in such form as
the Board reasonably determines.



6

--------------------------------------------------------------------------------

EXECUTION COPY




10.3
If the Executive should fail to execute such Release within 45 days following
the later of (i) the date upon which the Executive’s employment terminates (the
“Termination Date”) or (ii) the date Executive actually receives an execution
copy of such Release (which shall be delivered to Executive within ten (10)
business days following of the Termination Date and if not timely delivered, the
release condition will be deemed waived by the Company with respect to payments
under this Section 11), the Company and Subsidiary shall not have any obligation
to make the payments contemplated under this Section 10;

10.4
Any release provided pursuant to this Section 10 shall not limit, release or
waive Executive’s right to indemnification as provided for by the Agreement or
otherwise by law or contract and shall not impose additional restrictive
covenants of the type provided for in the Agreement. Upon the Executive’s
termination of employment for any reason, upon the request of the Board, he
shall immediately resign any membership or positions that he then holds with the
Employer or any of its affiliates.

10.5
If the Executive’s employment is terminated by the Employer Without Cause or by
Executive for Good Reason:

10.5.1
the Subsidiary shall pay to Executive as soon as practicable following such
termination, but in no event later than two and one half months following the
Termination Date:

(a)
her accrued, but unpaid Base Salary earned until the Termination Date and any
accrued, but unused vacation pay as at the Termination Date;

(b)
any earned, but unpaid Bonus earned under the terms of the Compensation Plan for
years prior to the year in which the Termination Date occurs payable in
accordance with the terms of such plan (together with Section 10.5.1(a), the
“Accrued Obligations”);

(c)
the target Bonus Executive would have earned for the year of termination
assuming targets have been achieved, pro-rated based on the number of days
Executive was employed by the Employer during the year over the number of days
in such year (the “Pro-Rated Bonus”);

10.5.2
commencing on the 60th day following the Termination Date (and provided the
Executive does not breach this Agreement following her termination in which case
all payments under this clause shall cease) the Subsidiary shall pay to the
Executive an amount equal to 50% of the sum of her annual rate of Base Salary
and Target Bonus (assuming targets have been achieved) payable over six (6)
months in substantially equal monthly installments (the “Severance Payment”);

10.5.3
the Subsidiary shall promptly reimburse the Executive pursuant to Section 5 for
reasonable expenses incurred, but not paid prior to such termination of
employment (contingent upon the availability of appropriate evidence); and



7

--------------------------------------------------------------------------------

EXECUTION COPY




10.5.4
the Executive shall be entitled to any other Benefits, as defined in Section 7
of this Agreement, for a period of six months following the Termination Date.
The Executive shall also be entitled to any quantitative bonus payments as may
be due to the Executive in accordance with the terms and provisions of any
agreements, plans or programs of the Employer.

10.6
If the Executive’s employment is terminated by the Employer for Cause or by the
Executive Without Good Reason:

10.6.1
the Subsidiary shall pay the Executive, in accordance with the relevant payment
provisions set forth in Section 10.5.1, the Accrued Obligations; and

10.6.2
the Subsidiary shall promptly reimburse the Executive pursuant for all
reasonable expenses incurred, but not paid prior to such termination of
employment (contingent upon the availability of appropriate evidence); and

10.6.3
the Executive shall be entitled to any other Benefits, as defined in Section 7
of this Agreement, for a period of six months following the Termination Date.
The Executive shall also be entitled to any quantitative bonus payments as may
be due to the Executive in accordance with the terms and provisions of any
agreements, plans or programs of the Employer.

10.7
During any period that Executive fails to perform her duties hereunder as a
result of incapacity due to physical or mental illness (the “Disability
Period”), Executive shall continue to receive her full compensation and benefits
under the Agreement until her employment is terminated pursuant to Section 9.1.2
hereof.

10.8
In the event Executive’s employment is terminated for Disability pursuant to
Section 9.1.2 hereof:

10.8.1
the Subsidiary shall pay to the Executive as soon as reasonably practicable
following such termination the Accrued Obligations and the Pro-Rated Bonus; and

10.8.2
the Subsidiary shall promptly reimburse the Executive pursuant for all
reasonable expenses incurred, but not paid prior to the Termination Date
(contingent upon the availability of appropriate evidence); and

10.8.3
the Executive shall be entitled to any other Benefits, as defined in Section 7
of this Agreement, for a period of six months following the Termination Date.
The Executive shall also be entitled to any quantitative bonus payments as may
be due to the Executive in accordance with the terms and provisions of any
agreements, plans or programs of the Employer.

10.9
If Executive’s employment is terminated by her death:



8

--------------------------------------------------------------------------------

EXECUTION COPY




10.9.1
the Subsidiary shall pay to Executive’s beneficiary, legal representatives or
estate, as the case may be, the Accrued Obligations and Pro-Rated Bonus; and

10.9.2
the Subsidiary shall promptly reimburse Executive’s beneficiary, legal
representatives, or estate, as the case may be for all reasonable expenses
incurred by the Executive, but not paid prior to the Termination Date
(contingent upon the availability of appropriate evidence); and

10.9.3
The Executive’s beneficiary, legal representatives or estate, as the case may
be, shall be entitled to any other Benefits, as defined in Section 7 of this
Agreement, for a period of six months following the Termination Date. The
Executive’s beneficiary, legal representatives or estate, as the case may be,
shall also be entitled to any quantitative bonus payments as may be due to the
Executive in accordance with the terms and provisions of any agreements, plans
or programs of the Employer.

11.
Restrictive Covenants.

11.1
The Executive acknowledges that: (i) as a result of Executive’s employment by
the Employer, Executive has obtained and will obtain Confidential Information
(as defined below); (ii) the Confidential Information has been developed and
created by the Group at substantial expense and the Confidential Information
constitutes valuable proprietary assets; (iii) the Group will suffer substantial
damage and irreparable harm which will be difficult to compute if, during the
Employment Period and thereafter, Executive should enter a Competitive Business
(as defined herein) in violation of the provisions of the Agreement; (iv) the
nature of the Group’s business is such that it could be conducted anywhere in
the world and that it is not limited to a geographic scope or region; (v) the
Group will suffer substantial damage which will be difficult to compute if,
during the Employment Period or thereafter, the Executive should solicit or
interfere with the Group’s employees, clients or customers or should divulge
Confidential Information relating to the business of the Group; (vi) the
provisions of the Agreement are reasonable and necessary for the protection of
the business of the Group; (vii) the Employer would not have hired or continued
to employ the Executive unless he agreed to be bound by the terms hereof; and
(viii) the provisions of the Agreement will not preclude Executive from other
gainful employment.

11.2
“Competitive Business” as used in the Agreement shall mean any business which
competes, directly or indirectly, with any aspect of the Group’s business.

11.3
“Confidential Information” as used in the Agreement shall mean any and all
confidential and/or proprietary knowledge, data, or information of the Group
including, without limitation, any

11.3.1
trade secrets, drawings, inventions, methodologies, mask works, ideas,
processes, formulas, source and object codes, data, programs, software source
documents, works of authorship, know-how, improvements, discoveries,
developments, designs



9

--------------------------------------------------------------------------------

EXECUTION COPY




and techniques, and all other work product of the Group, whether or not
patentable or registrable under trademark, copyright, patent or similar laws in
any jurisdiction;
11.3.2
information regarding plans for research, development, new service offerings
and/or products, marketing, advertising and selling, distribution, business
plans, business forecasts, budgets and unpublished financial statements,
licenses, prices and costs, suppliers, customers or distribution arrangements;

11.3.3
any information regarding the skills and compensation of employees, suppliers,
agents, and/or independent contractors of the Group;

11.3.4
concepts and ideas relating to the development and distribution of content in
any medium or to the current, future and proposed products or services of the
Group;

11.3.5
information about the Group’s investment program, trading methodology, or
portfolio holdings; or

11.3.6
any other information, data or the like that is labeled confidential or orally
disclosed to Executive on terms of confidentiality.

11.4
The Executive agrees not to, at any time, either during the Employment Period or
thereafter, divulge, use, publish or in any other manner reveal, directly or
indirectly, to any person, firm, corporation or any other form of business
organization or arrangement and keep in the strictest confidence any
Confidential Information, except:

11.4.1
as may have been necessarily disclosed by the Executive in the good faith
performance of her duties hereunder;

11.4.2
with the Employer’s express written consent;

11.4.3
to the extent that any such information is in or becomes in the public domain
other than as a result of Executive’s breach of any of her obligations
hereunder, or

11.4.4
where required to be disclosed by law and in such event, Executive shall
cooperate with the Employer in attempting to keep such information confidential.

11.5
Upon the request of the Employer, Executive agrees to promptly deliver to the
Employer the originals and all copies, in whatever medium, of all such
Confidential Information.

11.6
In consideration of the benefits provided for in the Agreement, the Executive
hereby agrees and covenants that during the Employment and for a period of six
(6) months following the termination of her employment for whatever reason, or
following the date of cessation of the last violation of the Agreement, or from
the date of entry by a court of competent jurisdiction of a final, unappealable
judgment enforcing the covenant, whichever of the foregoing is last to occur, he
will not, for himself, or in conjunction with any other person, firm,
partnership, corporation or other form of business organization or arrangement
(whether as a shareholder, partner, member, principal, agent, lender, director,
officer,



10

--------------------------------------------------------------------------------

EXECUTION COPY




manager, trustee, representative, employee or consultant), directly or
indirectly, be employed by, provide services to, in any way be connected,
associated or have any interest in, or give advice or consultation to any
Competitive Business.
11.7
In consideration of the benefits provided for in the Agreement, the Executive
further covenants and agrees that during the Employment and for a period of (6)
months thereafter, Executive shall not, without the prior written permission of
the Employer, (i) directly or indirectly solicit, employ or retain, or have or
cause any other person or entity to solicit, employ or retain, any person who is
employed or is providing services to the Group at the time of her termination of
employment or was or is providing such services within the six (6) month period
before or after her termination of employment or (ii) request or cause any
employee of the Group to breach or threaten to breach any terms of said
employee’s agreements with the Group or to terminate her employment with the
Group.

11.8
In consideration of the benefits provided for in the Agreement, the Executive
further covenants and agrees that during the Employment Period and for a period
of six (6) months thereafter, she will not, for herself, or in conjunction with
any other person, firm, partnership, corporation or other form of business
organization or arrangement (whether as a shareholder, partner, member, lender,
principal, agent, director, officer, manager, trustee, representative, employee
or consultant), directly or indirectly: (i) solicit or accept any business that
is directly related to the business of the Group from any person or entity who,
at the time of, or at the time during the twenty-four (24) month period
preceding, termination was an existing or prospective customer or client of the
Group; (ii) request or cause any of the Group’s clients or customers to cancel,
terminate or change the terms of any business relationship with the Group
involving services or activities which were directly or indirectly the
responsibility of Executive during her employment or (iii) pursue any Group
project known to Executive upon termination of her employment that the Group is
actively pursuing (or was actively pursuing within six months of termination)
while the Group is (or is contemplating) actively pursuing such project.

12.
Intellectual Property.

12.1
The Parties agree that any work of authorship, invention, design, discovery,
development, technique, improvement, source code, hardware, device, data,
apparatus, practice, process, method or other work product whatever (whether
patentable or subject to copyright, or not, and hereinafter collectively called
“discovery”) related to the business of the Group that the Executive, either
solely or in collaboration with others, has made or may make, discover, invent,
develop, perfect, or reduce to practice during the course of the Employment,
whether or not during regular business hours and created, conceived or prepared
on the Group’s premises or otherwise shall be the sole and complete property of
the Group.

12.2
More particularly, and without limiting the foregoing, the Executive agrees that
all of the foregoing and any (i) inventions (whether patentable or not, and
without regard to whether any patent therefor is ever sought), (ii) marks,
names, or logos (whether or not registrable



11

--------------------------------------------------------------------------------

EXECUTION COPY




as trade or service marks, and without regard to whether registration therefor
is ever sought), (iii) works of authorship (without regard to whether any claim
of copyright therein is ever registered), and (iv) trade secrets, ideas, and
concepts ((i) - (iv) collectively, “Intellectual Property Products”) created,
conceived, or prepared on the Group’s premises or otherwise, whether or not
during normal business hours, shall perpetually and throughout the world be the
exclusive property of the Group, as shall all tangible media (including, but not
limited to, papers, computer media of all types, and models) in which such
Intellectual Property Products shall be recorded or otherwise fixed.
12.3
The Executive further agrees promptly to disclose in writing and deliver to the
Employer all Intellectual Property Products created during her engagement by the
Employer, whether or not during normal business hours. The Executive agrees that
all works of authorship created by the Executive during her engagement by the
Employer shall be works made for hire of which the Group is the author and owner
of copyright.

12.4
To the extent that any competent decision-making authority should ever determine
that any work of authorship created by the Executive during her engagement by
the Employer is not a work made for hire, the Executive hereby assigns all
right, title and interest in the copyright therein, in perpetuity and throughout
the world, to the applicable Group entity. To the extent that the Agreement does
not otherwise serve to grant or otherwise vest in the Group all rights in any
Intellectual Property Product created by Executive during her engagement by the
Employer, the Executive hereby assigns all right, title and interest therein, in
perpetuity and throughout the world, to the Employer. The Executive agrees to
execute, immediately upon the Employer’s reasonable request and without charge,
any further assignments, applications, conveyances or other instruments, at any
time after execution of the Agreement, whether or not Executive is engaged by
the Employer at the time such request is made, in order to permit the Group
and/or its respective assigns to protect, perfect, register, record, maintain,
or enhance their rights in any Intellectual Property Product; provided, that,
the Employer shall bear the cost of any such assignments, applications or
consequences.

12.5
Upon termination of the Executive’s employment with the Employer for any reason
whatsoever, and at any earlier time the Employer so requests, the Executive will
immediately deliver to the custody of the person designated by the Employer all
originals and copies of any documents and other property of the Employer in the
Executive’s possession, under the Executive’s control or to which he may have
access.

13.
Non-Disparagement.

13.1
The Executive acknowledges and agrees that she will not defame or publicly
criticize the services, business, integrity, veracity or personal or
professional reputation of the Group and its respective officers, directors,
partners, executives or agents thereof in either a professional or personal
manner at any time during or following the Employment Period. The Employer
acknowledges and agrees that it will not defame, publicly criticize, or cause
any of its officers, directors, partners, executives or agents to defame or
publicly criticize



12

--------------------------------------------------------------------------------

EXECUTION COPY




the services, integrity, veracity or personal or professional reputation of the
Executive in either a professional or personal manner at any time during or
following the Employment Period.
14.
Enforcement.

14.1
If Executive commits a breach, or threatens to commit a breach, of any of the
provisions of sections 12 to 14 hereof, the Employer shall have the right and
remedy to have the provisions specifically enforced by any court having
jurisdiction by way of injunction or otherwise, it being acknowledged and agreed
by the Executive that any such breach or threatened breach will cause
irreparable injury to the Group and that money damages will not provide an
adequate remedy to the Group. Such right and remedy shall be in addition to, and
not in place of, any other rights and remedies available to the Employer at law
or in equity. Accordingly, the Executive consents to the issuance of an
injunction, whether preliminary or permanent, consistent with the terms of the
Agreement. In addition, the Employer shall have the right to cease making any
payments or provide any benefits to the Executive under the Agreement in the
event he wilfully breaches any of the provisions hereof (and such action shall
not be considered a breach under the Agreement).

14.2
The Executive acknowledges that the restrictions contained in sections 12 to 14
of the Agreement are reasonable and intended to apply after the termination of
her employment whether such termination is lawful or otherwise and that the
restrictions will apply even where the termination results from a breach of the
Agreement.

14.3
If, at any time, the provisions of Sections 12 to 14 hereof shall be determined
to be invalid or unenforceable under any applicable law, by reason of being
vague or unreasonable as to area, duration or scope of activity, the Agreement
shall be considered divisible and shall become and be immediately amended to
only such area, duration and scope of activity as shall be determined to be
reasonable and enforceable by the court or other body having jurisdiction over
the matter and the Executive and the Employer agree that the Agreement as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

15.
Dispute Resolution.

15.1
The Parties shall use good faith efforts to resolve any controversy or claim
arising out of, or relating to the Agreement or the breach thereof, first in
accordance with the Employer’s internal review procedures, except that the
requirement shall not apply to any claim or dispute under or relating to
Sections 12 to 14 of the Agreement.

15.2
If despite their good faith efforts, the Parties are unable to resolve such
controversy or claim through the Employer’s internal review procedures, then
such controversy or claim shall be resolved by binding arbitration seated in New
York, New York in accordance with the rules and procedures of the Employment
Dispute Resolution Rules of the American Arbitration Association then in effect.
The decision of the arbitrator shall be final and binding on both



13

--------------------------------------------------------------------------------

EXECUTION COPY




Parties, and any court of competent jurisdiction may enter judgment upon the
award. Each party shall pay its own expenses, including legal fees, in such
dispute and shall split the cost of the arbitrator and the arbitration
proceedings.
16.
Indemnification.

16.1
The Employer agrees that if the Executive is made a party or threatened to be
made a party to any action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of the fact that the Executive is or
was a director or officer of the Employer or any other entity within the Group
or is or was serving at the request of the Employer or any other member of the
Group as a director, officer, member, employee or agent of another corporation
or a partnership, joint venture, trust or other enterprise (each such event, an
“Action”), the Executive shall be indemnified and held harmless by the Employer
to the fullest extent permitted by applicable law and authorized by the
Company’s or the Subsidiary’s by-laws and/or charter, as the same exists or may
hereafter be amended, against all expenses incurred or suffered by Executive in
connection therewith, save in respect of any actual fraud, willful misconduct or
any acts (or omissions) of gross negligence by the Executive.

17.
Policies and Procedures.

17.1
The Executive hereby acknowledges that the Employer maintains written policies
and procedures which may be amended from time to time, and hereby agrees to
familiarize herself with and at all times abide by such policies and/or
procedures.

18.
Miscellaneous.

18.1
Successors: The rights and benefits of Executive hereunder shall not be
assignable, whether by voluntary or involuntary assignment or transfer by
Executive. The Agreement shall be binding upon, and inure to the benefit of, the
successors and assigns of the Employer, and the heirs, executors and
administrators of Executive, and shall be assignable by the Employer to any
entity acquiring substantially all of the assets of the Company and/or the
Subsidiary, whether by merger, consolidation, sale of assets or similar
transactions.

18.2
Notice. For the purposes of the Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by overnight,
certified or registered mail, return receipt requested, postage prepaid,
addressed, in the case of Executive, to the last address on file with the
Employer and if to the Employer, to its executive offices or to such other
address as any party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt. Notices, demands and other communications hereunder may also be
delivered or furnished by e-mail communication. Notices, demands and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such e-mail notice, demand or other



14

--------------------------------------------------------------------------------

EXECUTION COPY




communication is not sent during the normal business hours of the recipient,
such notice, demand or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
18.3
Governing Law. The Agreement shall be governed by and construed in accordance
with the laws of the Cayman Islands.

18.4
Amendment. No provisions of the Agreement may be amended, modified, or waived
unless such amendment or modification is executed in writing by all Parties. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of the Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

18.5
Survival. The respective obligations of, and benefits afforded to, Executive and
the Employer as provided in Section 12 to 14 of the Agreement shall survive the
termination of the Agreement.

18.6
Counterparts. The Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18.7
Entire Agreement. The Agreement sets forth the entire agreement of the Parties
hereto in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of such subject matter.

18.8
Section Headings. The section headings in the Agreement are for convenience of
reference only and shall not affect its interpretation.

18.9
Representation. The Executive represents and warrants to the Employer, and
acknowledges that the Employer has relied on such representations and warranties
in employing Executive, that neither the Executive’s duties as an employee of
the Employer nor her performance of the Agreement will breach any other
agreement to which Executive is a party, including without limitation, any
agreement limiting the use or disclosure of any information acquired by
Executive prior to her employment by the Employer. The Executive further
represents and warrants and acknowledges that the Employer has relied on such
representations and warranties in employing the Executive, that he has not
entered into, and will not enter into, any agreement, either oral or written, in
conflict herewith. If it is determined that the Executive is in breach or has
breached any of the representations set forth herein, the Employer shall have
the right to terminate Executive’s employment for Cause.

[SIGNATURE PAGE FOLLOWS]




15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed the Agreement on the date
first above written.
GREENLIGHT CAPITAL RE, LTD.






By:     /s/ Simon Burton
Name: Simon Burton
Title: CEO






GREENLIGHT REINSURANCE, LTD.






By:     /s/ Simon Burton
Name: Simon Burton
Title: CEO








/s/ Laura Accurso
LAURA ACCURSO




    


16

--------------------------------------------------------------------------------






AMENDMENT TO EMPLOYMENT AGREEMENT
This AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”), dated as of
February 18, 2019 (the “Amendment Date”) is entered into by and among GREENLIGHT
CAPITAL RE, LTD. (the “Company”), GREENLIGHT REINSURANCE, LTD. (the
“Subsidiary”) and LAURA ACCURSO (the “Executive”).
RECITALS
WHEREAS, the Company, the Subsidiary and the Executive have entered into that
certain Employment Agreement, dated as of October 1, 2017 (as amended, the
“Employment Agreement”); and
WHEREAS, the Company, the Subsidiary and the Executive desire to make certain
changes to the Employment Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Employment Agreement, the parties hereto agree as
follows:
SECTION 1.    Definitions. All capitalized terms not otherwise defined herein
are used as defined in the Employment Agreement.
SECTION 2.     Amendment to Employment Agreement. The Employment Agreement is
hereby amended as follows on the date as set forth below:
2.1    Section 5(a) of the Employment Agreement is hereby amended and restated
in its entirety as follows, effective as of January 1, 2019:
“Effective as of January 1, 2019, the Subsidiary shall pay the Executive a base
salary of US $390,000 per annum (the “Base Salary”), such salary to be paid
monthly in arrears by direct deposit to a bank account nominated by the
Executive.”
SECTION 3.     Miscellaneous.
3.1.    Effect on Employment Agreement. Except as specifically amended by this
Amendment, the Employment Agreement shall remain in full force and effect and is
hereby ratified and confirmed.
3.2    Governing Law; Dispute Resolution. This Amendment shall be governed by
and construed in accordance with, the laws of the Cayman Islands and any
controversy or claim related hereto shall be resolved in accordance with Section
15 of the Employment Agreement.
3.3    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and the successors and assigns of the
Company and the Subsidiary.
3.4    Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Amendment.


1

--------------------------------------------------------------------------------





3.5    Counterparts. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Electronic signatures shall be effective as originals.




[SIGNATURE PAGE FOLLOWS]




2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this amendment to be duly
executed effective as of the Amendment Date.




GREENLIGHT CAPITAL RE, LTD.




By:     /s/ Simon Burton
Name: Simon Burton
Title: CEO






GREENLIGHT REINSURANCE, LTD.




By:     /s/ Simon Burton
Name: Simon Burton
Title: CEO










/s/ Laura Accurso
LAURA ACCURSO






[SIGNATURE PAGE TO AMENDMENT TO EMPLOYMENT AGREEMENT]


3